                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  GLEN SPRADLING,             )
                              )
             Plaintiff,       )
                              )
  v.                          )                           No.     3:19-CV-202-RLJ-HBG
                              )
  CLAIBORNE COUNTY JAIL,      )
  ADAM WILSON,                )
  SOUTHERN HEALTH PARTNERS, )
  RUSTY LONZA,                )
  SGT. JOHN WILSON,           )
  SGT. CODY LOWE,             )
  and OFFICER DILLON JACKSON, )
                              )
             Defendants.      )

                                      JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendants’ motions

 for summary judgment [Docs. 24, 27] are GRANTED and this former prisoner’s pro se complaint

 for violation of § 1983 is DISMISSED without prejudice due to Plaintiff’s failure to exhaust his

 administrative remedies for the incident underlying his complaint prior to filing this action.

        Because the Court CERTIFIED in the memorandum opinion that any appeal taken from

 this decision would not be taken in good faith, should Plaintiff file a notice of appeal, he is

 DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.




Case 3:19-cv-00202-RLJ-HBG Document 33 Filed 10/15/20 Page 1 of 2 PageID #: 151
       The Clerk is DIRECTED to close this case.

             IT IS SO ORDERED.
                                                   ENTER:

                                                          s/ Leon Jordan
                                                    United States District Judge
 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




                                            2

Case 3:19-cv-00202-RLJ-HBG Document 33 Filed 10/15/20 Page 2 of 2 PageID #: 152
